FERGUSON, Judge
(dissenting).
I entirely disagree with the majority holding that there is no vehicle for review of an order of the juvenile court — by appeal or certiorari — and would, without burdening the Southern Reporter with another opinion, adopt the holding and sound reasoning of State v. J.P.W., 433 So.2d 616 (Fla. 4th DCA 1983) (which is critical of the original opinion in this case) and State v. W.A.M., 412 So.2d 49 (Fla. 5th DCA), rev. denied, 419 So.2d 1201 (Fla.1982). Furthermore, R.J.B. v. State, 408 So.2d 1048 (Fla.1982) makes it very clear that Florida Rule of Appellate Procedure 9.140 is applicable to juvenile proceedings.
HUBBART, DANIEL S. PEARSON and JORGENSON, JJ., concur.